Case: 17-60857      Document: 00514752580        Page: 1     Date Filed: 12/07/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 17-60857                        December 7, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk


JAMES D. SCHAEFFER,

                                                Plaintiff–Appellant
                                                Cross-Appellee,

versus

WARREN COUNTY, MISSISSIPPI;
WARREN COUNTY BOARD OF SUPERVISORS,

                                                Defendants−Appellees
                                                Cross-Appellants.




                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                                No. 3:14-CV-945




Before SMITH, BARKSDALE, and HO, Circuit Judges.
PER CURIAM: *




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
     Case: 17-60857   Document: 00514752580     Page: 2   Date Filed: 12/07/2018



                                 No. 17-60857
       James Schaeffer sued Warren County under various theories including
retaliation under the Fair Labor Standards Act. A jury found liability and
awarded damages. The district court concluded that Schaeffer had failed to
mitigate damages by finding alternative employment after his termination.
The court therefore awarded only nominal damages of one dollar. The court
also awarded reduced attorneys’ fees. Schaeffer appeals mainly the damages
determination, and the county cross-appeals on, inter alia, the finding of
liability.

       We have reviewed the briefs, the applicable law, and relevant parts of
the record and have heard oral argument. The judgment is AFFIRMED, essen-
tially on the bases carefully explained by the district court, especially in its
thorough 23-page post-trial order of November 27, 2017.




                                       2